Citation Nr: 0910294	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the assignment of an effective date of September 1, 1991, for 
an award to the Veteran of additional compensation benefits 
for his child S, and, if so, whether the Veteran is entitled 
to payment of additional compensation benefits for his child 
S from January 1, 1988 to September 1, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to March 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 administrative decision 
of the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which determined 
that the Veteran was not entitled to additional compensation 
for the period from January 1, 1988 to September 1, 1991, for 
an award of additional compensation based on recognition of 
his child, S, as a dependant.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2007.

The reopened claim of entitlement to payment of additional 
compensation benefits for child S from January 1, 1988 to 
September 1, 1991 is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An administrative decision issued in December 1991 
assigned an effective date of September 1, 1991, for the 
additional award of compensation to the Veteran for his 
dependant child, S, and that effective date became final in 
the absence of disagreement or appeal.   

2.  The Veteran's statements and testimony that he submitted 
a certified copy of S's birth certificate in 1988 and that a 
service organization representative assisted him to do so is 
new evidence, is evidence relevant to the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been presented since the 
December 1991 final assignment of an effective date of 
September 1, 1991, for an award of additional compensation to 
the Veteran for his dependant child, S, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he submitted a certified birth 
certificate for his child S prior to September 1, 1991.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  In this case, the 
Board has provided a favorable determination on the 
requirement that the Veteran submit new and material evidence 
to reopen the assignment of the effective date at issue, so 
further discussion of the VCAA in this regard is not 
required.



Claim to reopen

With regard to the additional compensation claim for a 
dependent child, S, the RO assigned the September 1, 1991, 
effective date for that award in a December 1991 
administrative decision.  The RO notified the Veteran of this 
action in December 1991.  He did not disagree or initiate an 
appeal.  Therefore, that RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008). 
 
The Board notes that the RO has adjudicated the issue of 
entitlement to additional compensation for a dependent child, 
S, prior to September 1, 1991, on the merits, in the March 
2007 RO decision.  Nevertheless, the Board has a 
jurisdictional responsibility to determine the procedural 
posture of an appeal, to include whether there is a previous 
and final determination as to a particular claim, as well as 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim of additional compensation for a dependent child before 
proceeding to the merits on appeal. 
 
The Veteran's claim to reopen for additional compensation for 
a dependent child was received in July 2006.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO assigned an effective date of September 1, 1991, for 
the additional compensation for dependent child S because it 
found that the Veteran did not list child S on the VA Form 
21-686(c), Declaration of Status of Dependents, until March 
1990.  After Child S was identified as a dependant of the 
Veteran, the claims file does not establish that the Veteran 
provided a certified copy of S's birth certificate until 
November 1991.  An application for dependency for S during 
attendance of post-secondary education was submitted in 
August 1991.  Because the application for a compensation 
award based on dependency was submitted within one year after 
that application for benefits for school attendance was 
received, an effective date of September 1991 was the 
earliest date which could be assigned for her dependency.  

Evidence of record at the time of the December 1991 decision 
consisted of the Veteran's application for service 
connection, his appeal following assignment of an initial 
evaluation, certified birth certificates for children A and 
B, a certified copy of the official marriage license showing 
the Veteran's marriage to his spouse, and VA Form 21-686c as 
completed in 1988 and as completed in 1990, among other 
correspondence.  
 
In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the 1991 decision.  Specifically, in his October 2007 
testimony before the Board, the Veteran contended that a 
service organization representative, identified as Mr. A, 
would recall his submission of the document in 1988.  For 
purposes of determining whether the December 1991 assignment 
of the effective date for this award remains final, the 
Veteran's testimony must be accepted as credible.  
Accordingly, the evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  As new and material evidence has been received, 
the claim is reopened. 38 U.S.C.A. § 5108. 
 
The Board has reopened the claim.  The Veteran is entitled to 
attempt to obtain written documentation from Mr. A., or from 
the service organization for which Mr. A. worked.  The 
development of this evidence is addressed in the Remand 
below.  


ORDER

New and material evidence having been submitted, the claim 
for payment of additional compensation benefits for his child 
S from January 1, 1988 to September 1, 1991, is reopened; the 
appeal is granted to this extent only.  


REMAND

At his October 2007 Travel Board hearing, the Veteran 
testified that Mr. A., a former service organization 
representative, could assist him to substantiate his claim.  
The Veteran should be afforded the opportunity to obtain a 
copy of any file Mr. A. may have worked on or to obtain a 
written statement form Mr. A.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of VA's duty to 
notify and assist him, consistent with the 
VCAA.  Advise him of the types of evidence 
that would assist him to substantiate his 
claim, to include written statements, such 
as from any individual who assisted him to 
submit a certified birth certificate for 
child S., a copy of the document submitted 
to VA in 1988, either with date of receipt 
of date-stamp or with the recent 
(proximate to 1988) certification, a copy 
of any service organization file which 
reflects hat a certified birth certificate 
was hand-carried to VA prior to November 
1, 1991, or the like.

2.  After the Veteran has been afforded 
the opportunity to identify or submit 
relevant records, to include any 
information about "Lee S.", identified 
in a November 1991 statement, the RO 
should review the claims folder to 
determine whether development has been 
completed.

3.  Then, the claim on appeal should be 
readjudicated.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of the 
case (SSOC) which addresses actions taken since 
the issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond, and 
the claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


